DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
This instant application No. 17/128,151 has claims 1-20 pending.

Priority / Filing Date
Applicant’s claims for priorities of parent applications No. 15/293,003 (now Pat. No. US 10,242,113) and No. 16/245,810 (now Pat. No. US 10,929,489) are acknowledged. The effective filing date for this instant application is October 13, 2016.

Abstract and Drawings
The abstract and drawings filed on December 20, 2020 are accepted for examination purposes.

Information Disclosure Statement
As required by M.P.E.P. 609(C), the Applicant’s submissions of the Information Disclosure Statements dated 20 December 2020, 14 January 2021, and 11 May 2021 are acknowledged by the Examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609 C(2), a copy of each of the PTOL-1449s initialed and dated by the Examiner is attached to the instant Office action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting over claims 1-14 of Pat. No. US 10242113 and claims 1-20 of Pat. No. US 10929489.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the instant application are claiming common subject matter of modifying messages to be more discoverable on a social network.
a.	Claims 1-20 of the instant application recite similar limitations and claims 1-14 of ‘113 as being compared in the table below. For the purpose of illustration, only claims 1-10 (method claims) of the instant application are compared with other conflicting claims (underlining is used to indicate conflicting limitations). The remaining claims (system claims) recite different variations of claims 1-10 and are therefore not compared for simplicity purposes. 
Instant Application
Pat. No. US 10,242,113
Claim 1
A computer program product for improving discoverability of messages on a social network, the computer program product comprising one or more computer readable storage mediums having program code embodied therewith, the program code comprising programming instructions for: 

detecting a creation of a proposed message that requests a response from a target audience, wherein the proposed message comprises one or more words; 







searching the social network to identify search terms and posts related to the proposed message; 















ranking the identified search terms in order of usage among the identified posts; 




presenting a list of ranked search terms to a user to substitute at least one word of the one for more words in the proposed message; 

modifying the proposed message by replacing the at least one word with a respective search term from the list of ranked search terms in response to the user selecting the respective search term; and 












posting the modified proposed message on the social network.
Claim 1
A computer program product for improving discoverability of messages on a social network, the computer program product comprising a computer readable storage medium having program code embodied therewith, the program code comprising programming instructions for: 

detecting a creation of a proposed message that requests a response from a target audience, wherein the creation of the proposed message is detected by detecting keywords being entered in a message box used for posting the message on the social network, wherein the proposed message is analyzed using natural language processing to determine that the proposed message requests the response from the target audience; 

searching the social network to identify search terms and posts related to the proposed message, wherein the search terms were used in messages posted by the target audience and the posts were posted by the target audience, wherein natural language processing and sentiment analysis are used to identify the search terms and posts related to at least a sentiment of a user creating the proposed message, wherein the identified search terms and posts are deemed to be most important or relevant to the target audience involving the proposed message; 

searching the social network to identify mentions and hashtags related to the identified search terms and posts; 

ranking the identified search terms in order of usage among the identified posts; 

identifying and highlighting one or more words in the proposed message to be substituted with one or more of the ranked search terms; 
presenting a list of ranked search terms to the user to substitute the one or more highlighted words in the proposed message; 

modifying the proposed message by replacing a highlighted word with a respective search term from the list of ranked search terms in response to the user selecting the respective search term; 

presenting the user with a list of mentions and hashtags from the identified mentions and hashtags related to the selected respective search term; 

receiving a selection of a mention or a hashtag from the list of mentions and hashtags; 

modifying the proposed message by including the selected mention or hashtag; and 

posting the modified proposed message on the social network.
Claim 2
The computer program product as recited in claim 1, wherein the program code further comprises programming instructions for: 
identifying and highlighting the at least one word in the proposed message to be substituted with the respective search term.
Claim 1



…identifying and highlighting one or more words in the proposed message to be substituted with one or more of the ranked search terms… 
Claim 3
The computer program product as recited in claim 2, wherein the program code further comprises programming instructions for: 

presenting the list of ranked search terms to the user to substitute the at least one highlighted word; and 

modifying the proposed message by replacing the at least one highlighted word with the  respective search term from the list of ranked search terms.
Claim 1




…presenting a list of ranked search terms to the user to substitute the one or more highlighted words in the proposed message; 

modifying the proposed message by replacing a highlighted word with a respective search term from the list of ranked search terms in response to the user selecting the respective search term…
Claim 4
The computer program product as recited in claim 1, wherein the creation of the proposed message is detected by detecting the one or more words being entered in a message box used for posting the proposed message on the social network.
Claim 1
…wherein the creation of the proposed message is detected by detecting keywords being entered in a message box used for posting the message on the social network…
Claim 5
The computer program product as recited in claim 1, wherein the modifications of the proposed message comprise splitting the proposed message into multiple new messages.
Claim 7
The computer program product as recited in claim 1, wherein the modification of the proposed message comprises splitting the proposed message into multiple new messages.
Claim 6
The computer program product as recited in claim 1, wherein the program code further comprises programming instructions for: 

utilizing synonyms, colloquialisms and antonyms of keywords detected in the proposed message when searching the social network to expand at least a subset of the identified search terms and posts related to the proposed message.




See Soraca below for mapping and motivation to combine with ‘113.
Claim 7
The computer program product as recited in claim 1, wherein the program code further comprises programming instructions for: 

utilizing a list of terms to be excluded from being selected as search terms from the list of ranked search terms.





See Soraca below for mapping and motivation to combine with ‘113.
Claim 8
The computer program product as recited in claim 1, wherein the program code further comprises programming instructions for: 

searching the social network to identify only search terms and posts that occurred within a window of time.




See DeLuca below for mapping and motivation to combine with ‘113.
Claim 9
The computer program product as recited in claim 1, wherein the program code further comprises programming instructions for: 

searching the social network to identify only search terms and posts that are deemed to be most important or relevant to the target audience involving the proposed message.
Claim 1





… wherein the identified search terms and posts are deemed to be most important or relevant to the target audience involving the proposed message… 
Claim 10
The computer program product as recited in claim 1, wherein the proposed message is modified using an auto-complete feature.

See Soraca below for mapping and motivation to combine with ‘113.


Although the conflicting claims are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the similar limitations to produce the same end result of modifying messages to be more discoverable on a social network.
	It would have been obvious to a person with ordinary skills in the art at the time of the invention was effective filed to modify or to omit the additional elements of claims 1-14 of ‘113 with the references cited below to arrive at claims 1-20 of the instant application for the purpose of providing keyword suggestions based on relevant contexts and attributes associated with a user-entered search query such that the keyword suggestions would render more results matching the user search query.

b.	Claims 1-20 of the instant application recite similar limitations and claims 1-14 of ‘489 as being compared in the table below. For the purpose of illustration, only claims 1-10 (method claims) of the instant application are compared with other conflicting claims (underlining is used to indicate conflicting limitations). The remaining claims (system claims) recite different variations of claims 1-10 and are therefore not compared for simplicity purposes. 
Instant Application
Pat. No. US 10,929,489
Claim 1
A computer program product for improving discoverability of messages on a social network, the computer program product comprising one or more computer readable storage mediums having program code embodied therewith, the program code comprising programming instructions for: 

detecting a creation of a proposed message that requests a response from a target audience, wherein the proposed message comprises one or more words; 

searching the social network to identify search terms and posts related to the proposed message; 






ranking the identified search terms in order of usage among the identified posts; 

presenting a list of ranked search terms to a user to substitute at least one word of the one for more words in the proposed message; 

modifying the proposed message by replacing the at least one word with a respective search term from the list of ranked search terms in response to the user selecting the respective search term; and 











posting the modified proposed message on the social network.
Claim 1
A computer program product for improving discoverability of messages on a social network, the computer program product comprising a computer readable storage medium having program code embodied therewith, the program code comprising programming instructions for:

detecting a creation of a proposed message that requests a response from a target audience, wherein the proposed message comprises one or more words;

searching the social network to identify search terms and posts related to the proposed message;
searching the social network to identify mentions and hashtags related to the identified search terms and posts;

ranking the identified search terms in order of usage among the identified posts;

presenting a list of ranked search terms to a user to substitute at least one word of the one or more words in the proposed message;

modifying the proposed message by replacing the at least one word with a respective search term from the list of ranked search terms in response to the user selecting the respective search term;

presenting the user with a list of mentions and hashtags from the identified mentions and hashtags related to the selected respective search term;

receiving a selection of a mention or a hashtag from the list of mentions and hashtags;

modifying the proposed message by including the selected mention or hashtag; and

posting the modified proposed message on the social network.


Claim 2
The computer program product as recited in claim 1, wherein the program code further comprises programming instructions for: 

identifying and highlighting the at least one word in the proposed message to be substituted with the respective search term.


Claim 2
The computer program product as recited in claim 1, wherein the program code further comprises programming instructions for:

identifying and highlighting the at least one word in the proposed message to be substituted with the respective search term.
Claim 3
The computer program product as recited in claim 2, wherein the program code further comprises programming instructions for: 

presenting the list of ranked search terms to the user to substitute the at least one highlighted word; and 

modifying the proposed message by replacing the at least one highlighted word with the  respective search term from the list of ranked search terms.
Claim 3
The computer program product as recited in claim 2, wherein the program code further comprises programming instructions for:

presenting the list of ranked search terms to the user to substitute the at least one highlighted word; and

modifying the proposed message by replacing the at least one highlighted word with the respective search term from the list of ranked search terms.
Claim 4
The computer program product as recited in claim 1, wherein the creation of the proposed message is detected by detecting the one or more words being entered in a message box used for posting the proposed message on the social network.
Claim 4
The computer program product as recited in claim 1, wherein the creation of the proposed message is detected by detecting the one or more words being entered in a message box used for posting the proposed message on the social network.


Claim 5
The computer program product as recited in claim 1, wherein the modifications of the proposed message comprise splitting the proposed message into multiple new messages.


Claim 5
The computer program product as recited in claim 1, wherein the modifications of the proposed message comprise splitting the proposed message into multiple new messages.
Claim 6
The computer program product as recited in claim 1, wherein the program code further comprises programming instructions for: 

utilizing synonyms, colloquialisms and antonyms of keywords detected in the proposed message when searching the social network to expand at least a subset of the identified search terms and posts related to the proposed message.
Claim 6
The computer program product as recited in claim 1, wherein the program code further comprises programming instructions for:

utilizing synonyms, colloquialisms and antonyms of keywords detected in the proposed message when searching the social network to expand at least a subset of the identified search terms and posts related to the proposed message.
Claim 7
The computer program product as recited in claim 1, wherein the program code further comprises programming instructions for: 

utilizing a list of terms to be excluded from being selected as search terms from the list of ranked search terms.
Claim 7
The computer program product as recited in claim 1, wherein the program code further comprises programming instructions for:

utilizing a list of terms to be excluded from being selected as search terms from the list of ranked search terms.
Claim 8
The computer program product as recited in claim 1, wherein the program code further comprises programming instructions for: 

searching the social network to identify only search terms and posts that occurred within a window of time.
Claim 8
The computer program product as recited in claim 1, wherein the program code further comprises programming instructions for:
searching the social network to identify only search terms and posts that occurred within a window of time.
Claim 9
The computer program product as recited in claim 1, wherein the program code further comprises programming instructions for: 

searching the social network to identify only search terms and posts that are deemed to be most important or relevant to the target audience involving the proposed message.
Claim 9
The computer program product as recited in claim 1, wherein the program code further comprises programming instructions for:

searching the social network to identify only search terms and posts that are deemed to be most important or relevant to the target audience involving the proposed message.
Claim 10
The computer program product as recited in claim 1, wherein the proposed message is modified using an auto-complete feature.
Claim 10
The computer program product as recited in claim 1, wherein the proposed message is modified using an auto-complete feature.


Although the conflicting claims are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the similar limitations to produce the same end result of modifying messages to be more discoverable on a social network.
	It would have been obvious to a person with ordinary skills in the art at the time of the invention was made to modify or to omit the additional elements of claims 1-14 of ‘489 to arrive at claims 1-20 of the instant application because the person would have realized that the remaining element would perform the same functions as before. “Omission of element and its function in combination is obvious expedient if the remaining elements perform same functions as before.” See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U.S. Court of Customs and Patent Appeals.

Notes
Claim 1 recites a computer program product (i.e., which excludes transitory signals as described in [0024] of specification) for improving discoverability of messages on a social network. The claim is not directed to an abstract idea under step 2A prong 2 of the “Abstract Idea” analysis because it at least recites an ordered combination of elements that can be integrated in a practical application to replace at least a keyword being composed in a message to be posted onto a social network with a ranked term extracted from relevant data found in the social network, thereby improving the discoverability of the message after being posted. The ordered combination of elements is also not an insignificant extra-solution activity and not a well-understood, routine, and conventional function per step 2B of the analysis (i.e., finding relevant terms on a social network pertaining to a message being composed to be posted onto the same social network).. Thus, claim 1 and its dependent claims qualify as eligible subject matters under 35 U.S.C. 101.  
Claim 11 recites a system with at least one hardware processor and memory for implementing a non-abstract idea of claim 1. Thus, claim 11 and its dependent claims qualify as eligible subject matters under 35 U.S.C. 101.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 8, 11, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over DeLuca et al. (Pub. No. US 2013/0262592, published on October 3, 2013; hereinafter DeLuca) in view of Elliot et al. (Pub. No. US 2017/0187668, filed on December 28, 2015; hereinafter Elliot).   
	
Regarding claims 1, and 11, Deluca clearly shows and discloses a computer program product for improving discoverability of messages on a social network, the computer program product comprising one or more computer readable storage mediums having program code embodied therewith, the program code comprising programming instructions; and a system for improving discoverability of messages on a social network, comprising: a memory for storing a computer program; and SVL920160176US05Page 22 of 25PATENTa hardware processor connected to the memory (Figure 7), wherein the hardware processor is configured to execute the program instructions of the computer program comprising: 
detecting a creation of a proposed message that requests a response from a target audience, wherein the proposed message comprises one or more words (when user composes a new status message, [0022]); 
	searching the social network to identify search terms and posts related to the proposed message (if other individuals in the user's area have posted about tigers at the zoo, then the term "zoo" and/or "tigers" are suggested to the user when composing a new status message. New status messages are captured as they enter the system and the system continues to analyze their content, [0022]. Common topic is identified by identifying communications that share at least one keyword (term, tag, hashtag (e.g., "#baseball" on Twitter), or following (e.g., "@sfgiants"). For example, the data analyzer 1210 identifies that more than 100 status updates in the 20036 zip code include one or more of the words parade, fireworks, fourth, July, and independence, [0025]).
	Elliot then discloses: 
ranking the identified search terms in order of usage among the identified posts (The set of candidate minutiae post recommendations can include a merged set of candidate minutiae post recommendations from third party users and from the entity. In certain embodiments, candidate minutiae post recommendations can be ranked based on the popularity of the minutiae information (e.g., minutiae terms or minutiae post recommendations that were used more frequently by past users are ranked higher). The ranked candidate minutiae post recommendations can be filtered such that only the top candidates are presented to the user, e.g., the top 5 candidate minutiae post recommendations, [0041]-[0042]); 
presenting a list of ranked search terms to a user to substitute at least one word of the one or more words in the proposed message (The post recommendation module 208 can be configured to present one or more minutiae post recommendations for potential selection by a user. In various embodiments, the post recommendation module 208 can utilize an interface on a user device to present one or more minutiae post recommendations based on user location information, [0043]); 
modifying the proposed message by replacing the at least one word with a respective search term from the list of ranked search terms in response to the user selecting the respective search term (The post composer module 210 can be configured to provide an interface that allows a user to revise a minutiae post recommendation before posting it to a social networking system. For example, a composer interface can be presented to a user once the user has selected a minutiae post recommendation, [0044]); and 
posting the modified proposed message on the social network (The user can select an audience for the post using a pull-down menu 358, cancel the minutiae post with a "Cancel" button 354, or post the minutiae post using a "Post" button 356, [0046]).
It would have been obvious to an ordinary person skilled in the art at the time of the invention was effectively filed to incorporate the teachings of Elliot with the teachings of DeLuca for the purpose of providing keyword suggestions based on relevant contexts and attributes associated with a user-entered search query such that the keyword suggestions would render more results matching the user search query.
Regarding claims 4, and 14, DeLuca further discloses the creation of the proposed message is detected by detecting the one or more words being entered in a message box used for posting the proposed message on the social network (terms to be included in a status update are suggested to a user posting a new status message, for example, based on the user's location and/or profile. For example, if other individuals in the user's area have posted about tigers at the zoo, then the term "zoo" and/or "tigers" are suggested to the user when composing a new status message, [0022]).
Regarding claims 8, and 18, DeLuca further discloses searching the social network to identify only search terms and posts that occurred within a window of time (a user may set a preference to increase or decrease the time range in which messages are analyzed. Over the course of a year there is going to be more posts then within the last hour. By increasing or decreasing the time range, the user will learn a lot about specific periods of time and current activities, [0022]).
Claims 2-3, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over DeLuca in view of Elliot and Gubin et al. (Pat. No. US 9881010, filed on May 12, 2014; hereinafter Gubin).   

Regarding claims 2, and 12, Gubin then discloses identifying and highlighting the at least one word in the proposed message to be substituted with the respective search term (In the body of the e-mail, two example suggestions are provided in a drop-down list 402 to complete the word, "comp.", [Column 12, Lines 60-65]).
It would have been obvious to an ordinary person skilled in the art at the time of the invention was effectively filed to incorporate the teachings of Gubin with the teachings of DeLuca, as modified by Elliot, for the purpose of for providing suggestions based on document topics associated with a selected textual item and ranking the suggestions based on contextual scores associated with the textual item.


Regarding claims 3, and 13, Gubin further discloses:
presenting the list of ranked search terms to the user to substitute the at least one highlighted word (A representation of a topic vector 404 for the e-mail is also shown, indicating that the e-mail is highly related to computer programming (0.95 confidence on a scale of 0 to 1) and moderately related to general computing (0.70 confidence on a scale of 0 to 1). The first example suggestion 406, "compiler," may be ranked first in the drop-down list 402 due to "compiler" being related to the computer programming topic with a high degree of confidence relative to its relation to general computing. The second example suggestion 408, "computer," may be ranked second in the drop-down list 402 due to "computer" being related to the general computing topic with a high degree of confidence relative to its relation to computer programming, [Column 13, Lines 1-14]); and 
modifying the proposed message by replacing the at least one highlighted word with the  respective search term from the list of ranked search terms (Figures 4A-4B and texts).
Claims 5, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over DeLuca in view of Elliot and Ames et al. (Pat. No. US 9,003,294, published on April 7, 2015; hereinafter Ames).   

Regarding claims 5, and 15, Ames then discloses the modifications of the proposed message comprise splitting the proposed message into multiple new messages (if a Twitter delivery process was formatting the broadcast message, it may truncate the broadcast message to only 140 characters and/or split the broadcast message up among many different 140 character messages sufficient that the entire message is broadcast out via Twitter, [Column 18, Line 58 – Column 19, Line 9]). 
It would have been obvious to an ordinary person skilled in the art at the time of the invention was made to incorporate the teachings of Ames with the teachings of DeLuca, as modified by Elliot, for the purpose of enhancing transmission of a digital message by formatting the message into a suitable form for data transmission.
Claims 6, 10, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over DeLuca in view of Elliot and Soroca et al. (Pub. No. US 2013/0055097, published on February 28, 2013; hereinafter Soraca).   

Regarding claims 6, and 16, Soraca then discloses utilizing synonyms, colloquialisms and antonyms of keywords detected in the proposed message when searching the social network to expand at least a subset of the identified search terms and posts related to the proposed message (expanding search terms based on synonym, antonym, and colloquialism, [0299], [1123]).
It would have been obvious to an ordinary person skilled in the art at the time of the invention was made to incorporate the teachings of Soraca with the teachings of DeLuca, as modified by Elliot, for the purpose of incrementally refining queries and updating query result lists without requiring a user to provide an explicit indicator of query submission based on detected entry of a defined query related character attributes. 

Regarding claims 10, and 20, Soraca further discloses the proposed message is modified using an auto-complete feature (Figure 9 and texts).
Claims 7, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over DeLuca in view of Elliot and Brinson et al. (Pub. No. US 2008/0021887, published on January 24, 2008; hereinafter Brinson).   

Regarding claims 7, and 17, Brinson then discloses utilizing a list of terms to be excluded from being selected as search terms from the list of ranked search terms (Once a list of significant terms is displayed to a user, the user can add one of the significant terms to an excluded term list at block 240. If the term is selected as an excluded term, then the term is added to the search query with an excluded modifier 242. The excluded modifier is a symbol that identifies the weight value of the significant term as excluded, [0049]).
It would have been obvious to an ordinary person skilled in the art at the time of the invention was made to incorporate the teachings of Brinson with the teachings of DeLuca, as modified by Elliot, for the purpose of filtering result items matching a user query based on a certain number of significant keywords returned as being suggested as relevant to the user query. 



Claims 9, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over DeLuca in view of Elliot and Jin et al. (Pub. No. US 2011/0184937, published on July 28, 2011; hereinafter Jin).   

Regarding claims 9, and 19, Jin then discloses searching the social network to identify only search terms and posts that are deemed to be most important or relevant to the target audience involving the proposed message (the sender 25 may specify that the message 33 is targeting everyone who has been tagged with keywords "security" or "cryptography" by any user in the system. Software may be employed to aid the specification of the sharing condition. In step 130, every potential recipient 22's tagging information may be evaluated against the sharing condition 38 associated with the electronic message 33 to find one or more potential recipients 22 whose associated tags and data match the sharing condition 38. If a potential recipient 22's tags satisfy the sharing condition 38 of the message 33, the message 33 may be delivered to the recipient 22 in step 140. Depending on the sharing condition 38, synonyms and closely-related terms may be taken into account during the evaluation process in step 130 for matching recipients 22 with a sharing condition through the use of the related tag/synonym engine 70, [0030]-[0032]).
It would have been obvious to an ordinary person skilled in the art at the time of the invention was made to incorporate the teachings of Jin with the teachings of DeLuca, as modified by Elliot, for the purpose of automatically identifying a set of relevant and qualified recipients to share electronic data based on one or more keywords associated with corresponding recipients. 
Relevant Prior Art
The following references are deemed relevant to the claims:
Brewer et al. (Pub. No. US 2011/0087686) teaches incrementally refining queries and updating query result lists without requiring a user to provide an explicit indicator of query submission. Entry of query defining characters by a user is monitored to detect entry of a defined query related character pattern. The user is provided with one or more suggested query refinement options and an updated query result list each time a defined query related character pattern is detected. 
Ellingsworth et al. (Pub. No. US 2011/0047168) teaches partially describing a set of documents having unstructured and structured file data containing terms and phrases having contextual bases, code for transforming the terms and phrases, code for iterating a classification process to determine rules that best classify the set of documents based upon context
Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Son Hoang whose telephone number is (571) 270-1752. The Examiner can normally be reached on Monday – Friday (7:00 AM – 4:00 PM).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Usmaan Saeed can be reached on (571) 272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

             /SON T HOANG/    Primary Examiner, Art Unit 2169                                                                                                                                                                                                         September 24, 2022